Citation Nr: 1113857	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  06-34 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss, left ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to December 1973, and from July 1976 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran's claims were remanded by the Board for further development in November 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of entitlement to service connection for tinnitus and left ear hearing loss must be remanded for further development.

The Veteran was afforded a VA examination in April 2006 to assess whether he had current diagnoses of left ear hearing loss and tinnitus and, if so, whether either disorder was the result of his period of active duty.  The examiner noted that the record documented normal auditory thresholds at entrance and mild high frequency hearing loss at separation.  The examiner stated further that the right ear met "service criteria," but that the left ear did not.  At that time, the examiner diagnosed the Veteran with bilateral hearing loss and tinnitus.  The examiner stated that the Veteran's right ear hearing loss was at least as likely as not related to his period of active service, but that it was not as likely as not that the left ear hearing loss resulted from acoustic trauma during service.  He indicated further, that the tinnitus was not pathological and also not as likely as not related to the Veteran's military service. 

During his period of service, puretone thresholds, in decibels, were as follows:

September 1974:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10
LEFT
15
10
5

10

September 1975:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
25
25
15
10
10

June 1976:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
5
0
25
LEFT
15
15
5
10
15

October 1981:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
35
LEFT
25
15
15
25
25

The October 1981 service treatment record included a notation of bilateral high frequency hearing loss that was not considered disqualifying.

Apparently, based on the fact that the Veteran's left ear did not "meet service criteria," in conjunction with the fact that the Veteran "waited over 20 years to file a claim," the examiner stated that it was not as likely as not that left ear hearing loss and tinnitus resulted from in-service acoustic trauma.  In so doing, the examiner did not provide an explanation as to the significance of the apparent decrease in hearing acuity in the left ear during service as well as the 1981 notation of bilateral high frequency hearing loss.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (Court also held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service); see also 38 C.F.R. § 3.385 (2010) (for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).

The Board remanded the Veteran's claims in November 2009 in order to obtain a comprehensive etiological opinion.  In accordance with that remand, an addendum opinion was provided in April 2010.  It was noted that the entrance examination documented normal hearing, bilaterally, and that the separation examination documented a significant worsening of hearing in the right ear.  While the examiner stated that results from the left ear also demonstrated a slight shift in auditory thresholds, hearing remained within normal limits and was not considered disabling by VA criteria.  The examiner pointed out that the Veteran's military occupational specialty (MOS) of aviation ordinance likely exposed him to excessive noise, however service treatment records did not indicate that this exposure had a permanent negative impact on left ear hearing.  As for tinnitus, the examiner opined that the frequency and duration (once per week, lasting a few seconds per episode) is not typical of that resulting from military trauma.

Unfortunately, the Board notes that the examiner did not discuss, as requested, an October 1981 service treatment record that includes a notation of bilateral high frequency hearing loss and comment on the significance of such.  Moreover, the Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, such as difficulty hearing over time in addition to ringing in the ears.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the examiner did not provide a rationale for his negative opinion with regard to entitlement to service connection for tinnitus, or explain why the Veteran's current symptomatology is not consistent with military acoustic trauma.

As such, the examiner failed to comply with the directives of the Board's November 2009 remand.  If remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions).  Since the development sought by the Board in this case has not been properly completed, another remand is now required.  38 C.F.R. § 19.9 (2010) (if any action is essential for a proper appellate decision, a Veterans Law Judge shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken).

Therefore, this issue must be remanded, for an additional VA opinion.  The Board notes that the requested VA opinion must be consistent with the ruling in Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

As such, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a new VA audiological opinion, or an additional addendum opinion, with regard to the Veteran's claims for entitlement to service connection for left ear hearing loss and tinnitus.  The examiner must provide an opinion as to whether the Veteran's currently-diagnosed left ear hearing loss is at least as likely as not etiologically-related to his military service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically note a review of the Veteran's service treatment records and audiograms including an October 1981 service treatment record that includes a notation of bilateral high frequency hearing loss and comment on the significance of such.  Following a review of the claims folder, the examiner should address the following:

A) Is it at least as likely as not that left ear hearing loss originated during active service, or is otherwise related to active service.  

B) Is it at least as likely as not that tinnitus originated during active service, or is otherwise related to active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  See also, Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss").

If it is the opinion of the examiner that the Veteran's current left ear hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

